Case 17-00495-TLM          Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52                Desc Main
                                     Document     Page 1 of 14



 Lewis N. Stoddard, ISB No. 7766
 HALLIDAY WATKINS & MANN, P.C.
 702 W. Idaho St., Suite 1100
 Boise, ID 83702
 Telephone (208)-670-8001
 Facsimile (858) 726-2404
 Lewis@hwmlawfirm.com

 Attorney for Trustee

                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

 In Re:                                                  Case No. 17-00495-TLM
                                                         Chapter 7
 KA Investments, Inc.
                                                         MOTION TO APPROVE
                         Debtor.                         COMPROMISE UNDER FED. R.
                                                         BANKR. P. 9019 – LEATHAM CLAIM


   NOTICE OF MOTION AND OPPORTUNITY TO OBJECT AND FOR A HEARING

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within 21 days of the date of service of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice or
 hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
 objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
 a hearing on the objection and file a separate notice of hearing.

          Noah Hillen (the “Trustee”), the chapter 7 for the Consolidated Bankruptcy Estate of KA

 Investments, Inc., and Rodney D. Allen (the “Debtor”),              pursuant to Federal Rule of

 Bankruptcy Procedure 9019, seeks Court approval of a compromise (the “Motion”) of Adversary

 Proceeding No. 19-6036-TLM (the “Adversary Proceeding”) involving Roberta M.

 Leatham (“Leatham”). Leatham has agreed to pay $10,000 in full satisfaction of all claims
MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 1
Case 17-00495-TLM         Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52               Desc Main
                                    Document     Page 2 of 14



 asserted in the Adversary Proceeding and to waive any right to file a proof of claim for any

 portion thereof. The Adversary Proceeding shall also be dismissed with prejudice with both

 sides to bear their own fees and costs. The bankruptcy estate is in favor of the settlement, and

 views this outcome as reaching a similar if not better result than if the bankruptcy estate prevailed

 in the Adversary Proceeding.

                                               I. FACTS

        1.      Leatham is the spouse of Rodney Allen and during the 4 year period preceding the

 subject bankruptcy the two resided in Leatham’s sole and separate property located at 1726 S. Broxon

 St., Boise, ID. Bank records of the Consolidated Estate reflect that during the 4 year period

 preceding the subject bankruptcy Leatham received payments and/or the benefits made on her

 behalf totaling $158,964.46.

        2.      Because Trustee has no records pertaining to the purpose of the subject payments,

 Trustee initially sent a demand for return of all direct payments from the debtor to Leatham, which

 was rejected by Leatham. Thereafter, subsequent research revealed that additional payments made

 on or for the direct benefit of Leatham through various improvements to her sole and separate

 property.

        3.      Based upon the foregoing, Trustee filed an Adversary Action seeking return of

 $158,964.46 comprised of $85,400.00 in direct payments from the Debtor to Leatham and another

 $73,564.46 in payments made for her sole benefit under various fraudulent transfer theories

 including 11 U.S.C. §§ 544(b), 547(b), 548(a) and 550; Idaho Code §§ 55-906, 55-910, 55-913,

 55-914, 55-915, and unjust enrichment (the “Claim”). The Adversary action was filed as Case No.

 19-6036-TLM.

                                  II. PROPOSED COMPROMISE

MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 2
Case 17-00495-TLM          Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52             Desc Main
                                     Document     Page 3 of 14



        Leatham has agreed to pay the Trustee $10,000.00 in full satisfaction of the Trustee’s

 Claim and agrees to waive any right to file a proof of claim or to amend any existing proof of

 claim. The Adversary Proceeding shall also be dismissed with prejudice with both parties bearing

 their own fees and costs. Subject to Court approval, the Trustee asserts that the settlement is a

 “fair and equitable” resolution of the dispute based upon factors such as: the probability of

 successfully litigating the Claim; difficulty in enforcement of a judgment; the complexity,

 expense and delay of the litigation; the risk of non-collection; and the paramount interest of

 creditors as analyzed below. In re Marples, 266 202, 206, 01.3 I.B.C.R. 116, 118 (Bankr. D.

 Idaho 2001). Trustee is agreeing to settle this matter for $10,000 based upon review of an affidavit

 from Leatham detailing her financial condition and based upon additional records which reflect

 that many, if not all, of the direct payments made to Leatham were to pay for joint living and

 household expenses of both Leatham and Allen and/or the marital community.

         A. Probability of Successfully Litigating the Claim

        This factor is neutral. “Rather than an exhaustive investigation or a mini-trial on the

 merits, the bankruptcy court need only find that the settlement was negotiated in good faith and

 is reasonable, fair and equitable.” Spirtos v. Ray (In re Spirtos), 2006 Bankr. LEXIS 4894 at

 32 (9th Cir. BAP 2006).

        11 U.S.C. § 547 (b) allows the Trustee to avoid any transfer of an interest of the debtor in

 property to or for the benefit of a creditor, for on account of an antecedent debt owed by the

 debtor before the transfer was made, while the debtor was insolvent made on or within 90 days

 before the date of the filing of the petition which enables the creditor to receive more than he

 would have received if the case were under chapter 7, the transfer had not been made, and such

 creditor received payment of such debt. Moreover, the Ninth Circuit has found that payments to


MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 3
Case 17-00495-TLM         Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52              Desc Main
                                    Document     Page 4 of 14



 innocent investors in excess of principal that they originally invested are avoidable as fraudulent

 transfers. Donnell v. Kowell, 533 F.3d 762, 770 (9th Cir. 2008). In determining the amount that

 can be recovered, the Ninth Circuit has adopted a two-step approach. Step one applies a “netting

 rule” to determine investor liability:

        Amounts transferred by the Ponzi scheme perpetrator to the investor are netted
        against the initial amounts invested by that individual. If the net is positive, the
        receiver has established liability, and the court determines the actual amount of
        liability, which may or may not equal to the net gain, depending on factors, such as
        whether the transfers were made within the limitations period or whether the
        investor lacked good faith.

  Id. Step two permits a good faith investor to retain payments up to the amount invested, and

  requires disgorgement of only the “profits” paid to them by the Ponzi scheme. Id., at 772.

        Pursuant to 11 U.S.C. § 548, the Trustee has an avenue for recovery of a constructively

 fraudulent transfer [§548(a)(1)(B)]. As noted by this court in Zazzali v. Goldsmith (In re DBSI

 Inc.), 593 B.R. 795, 817-818, (Bankr. D. Idaho 2018):

        Section 548(a)(1)(A) provides, in relevant part:

                The trustee may avoid any transfer . . . of an interest of the debtor in
                property, or any obligation . . . incurred by the debtor, that was made
                or incurred on or within 2 years before the date of the filing of the
                petition date, if the debtor voluntarily or involuntarily—(A) made
                such transfer or incurred such obligation with actual intent to hinder,
                delay, or defraud any entity to which the debtor was or became, on
                or after the date that such transfer was made or such obligation was
                incurred, indebted[.]

        … [the Trustee] bears the burden of proving, by a preponderance of the evidence,
        all of these statutory elements. Hopkins v. Crystal 2G Ranch, Inc. (In re Crystal),
        513 B.R. 413, 418 (Bankr. D. Idaho 2014).

        While this provision is limited to transfers within 2 years of the petition date, §
        544(b) allows a trustee to avoid any transfer of a debtor's property that
        occurred [**37] earlier if it would be avoidable under applicable law. Barclay v.
        Mackenzie (In re AFI Holding, Inc.), 525 F.3d 700, 703 (9th Cir. 2008) (citing In
        re Acequia, Inc., 34 F.3d 800, 809 (9th Cir. 1994)). Here, the applicable state law
        is found in Idaho Code § 55-906, and the Uniform Voidable Transactions
MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 4
Case 17-00495-TLM         Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52               Desc Main
                                    Document     Page 5 of 14



         Act, Idaho Code §§ 55-910, et seq., including Idaho Code § 55-913(1)(a) (transfers
         with actual intent to hinder, delay or defraud any creditor). Use of § 544(b) allows
         an extended look-back period allowing avoidance of such transfers that were made
         within four years prior to the bankruptcy filing. See Idaho Code § 55-
         918(1)(providing that causes of action under Idaho Code § 55-913(1)(a) are
         extinguished unless action is brought within 4 years); see generally [*818] Decker
         v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1111 (9th Cir. 2010) (discussing
         genesis and operation of §§ 544(b) and 548); see also DBSI, 869 F.3d at 1008.

 Zazzali v. Goldsmith (In re DBSI Inc.), 593 B.R. 795, 817-818, (Bankr. D. Idaho 2018).

         In a Ponzi scheme case, a presumption arises that transfers made by a Ponzi scheme debtor

 were made with the actual intent to hinder, delay or defraud creditors. See e.g., Donell v. Kowell,

 533 F.3d 762, 770 (9th Cir. 2008); see also Barclay v. Mackenzie (In Re AFI Holding, Inc.), 525

 F.3d 700, 704 (9th Cir. 2008)(“]T]he mere existence of a Ponzi scheme is sufficient to establish

 actual intent” to hinder, delay or defraud”). However, the presumption does not relieve Trustee

 of the burden of showing that the transfers were made in “furtherance of” the Ponzi scheme. In

 re DBSI Inc., 593 B.R. at 822. 11 U.S.C. §548(a)(1)(B) meanwhile allows a Trustee to avoid a

 transfer of interest of the debtor where reasonably equivalent value was not received in exchange

 for the transfer:

         There are multiple elements that must be established by a plaintiff to sustain a cause
         of action under § 548(a)(1)(B). There must be a "transfer" of property of the debtor
         that occurs within two years of the filing of the bankruptcy petition. The debtor
         must have received less than "reasonably equivalent value in exchange for the
         transfer" and the transfer had to have occurred when the debtor was insolvent or the
         debtor had to be rendered insolvent as a result of the transfer. Plaintiffs bear the
         burden of proving all these elements in order to recover under § 548. Krommenhoek
         v. Natural Res. Recovery, Inc. (In re Treasure Valley Opportunities, Inc.), 166 B.R.
         701, 703, 94 I.B.C.R. 55, 56 (Bankr. D. Idaho 1994).

 Jordan v. Kroneberger (In re Jordan), 392 B.R. 428, 440 (Bankr. D. Idaho 2008). Determining

 whether a debtor received reasonably equivalent value requires that a debtor receive value and

 whether said value is reasonably equivalent is “largely a factual question” determined from all of

 the circumstances surrounding the transfer in question as of the time of the transfer and from the
MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 5
Case 17-00495-TLM         Doc 402     Filed 03/27/20 Entered 03/27/20 13:32:52                Desc Main
                                     Document     Page 6 of 14



 point of view of the debtor’s creditors. Id.

         Lastly, even where a claim for fraudulent transfer may lie, under § 548(c), a transferee who

 takes for value and in good faith may retain any interest transferred to the extent that such transfer

 gave value to the debtor in exchange for the transfer. 11 U.S.C. § 548(c).

         In this case, Trustee believes he can in good faith pursue an Adversary Action against

 Leatham, and has in fact done so and seeks return of the payments totaling $158,964.46; however,

 whether Trustee can prevail on such claims as to the entire amount is uncertain. For starters, Rod

 Allen is missing and Trustee’s access to records which may refute the records of Leatham and/or

 her testimony regarding the purpose of the payment she received, which she contends were to

 cover for joint living and household expenses and which she contends that both she and Allen

 received the value of creates major issues of fact with respect to the various fraudulent transfer

 claims including what value was given and to whom it was given, and whether the Ponzi scheme

 presumption would even apply.

         Such Adversary action would also require extensive legal fees and costs especially where

 the Court has yet to definitively find that a Ponzi scheme exists in this case and where it is unclear,

 even if a Ponzi scheme existed, whether such transfers were in furtherance of the scheme and

 what consideration may have been given. While Trustee believes that the evidence shows that the

 Debtor operated a Ponzi scheme, any litigation over Trustee’s Fraudulent transfer claims will

 necessarily require that the Trustee put on sufficient evidence to establish that the Ponzi scheme

 existed, that the payments were in furtherance of that scheme, and that inadequate consideration

 was given.

          B. Difficulty in Enforcement of a Judgment

         This factor weighs heavily in favor of compromise. Leatham has provided extensive

MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 6
Case 17-00495-TLM             Doc 402      Filed 03/27/20 Entered 03/27/20 13:32:52                       Desc Main
                                          Document     Page 7 of 14



 records pertaining to her financial condition and ability to repay any portion of the Claim through

 compromise or otherwise. Leatham has also provided a sworn affidavit, detailing her financial

 condition. Trustee has reviewed those financial records, which reflect insufficient financial assets

 to satisfy any judgment in this matter and minimal assets on hand. Leatham’s largest asset is her

 sole and separate Property and while some of the payments were used to improve the subject

 Property,1 taking into account the secured liens encumbering the Property and her $175,000

 homestead exemption, there is no equity remaining in the Property. Despite the foregoing,

 Leatham has offered to pay the Trustee $10,000 in good faith and to bring closure to this matter

 and for dismissal of the Adversary action. Trustee anticipates that the estate would receive less

 than $10,000 if forced to execute on a judgment taking into account the costs of litigation, and then

 collecting upon any judgment. Accordingly, Trustee believes that Leatham has insufficient assets

 to satisfy any judgment and obtaining $10,000 now is in the best interest of the estate.

           C. The Complexity, Expense, and Delay of the Litigation

          This factor weighs in favor of compromise. This is a complex Ponzi scheme case where

 unfortunately the party with the most knowledge, Rod Allen, is missing. Should the Court deny

 this compromise and given the current state of uncertainty surrounding the COVID-19 pandemic,

 an Adversary Proceeding may not be resolved for an uncertain amount of time. Moreover, given

 the number of transactions at issue in the present Adversary, putting on the requisite showing to

 establish a Ponzi scheme and developing evidence necessary to address and/or refute Leatham’s

 position that the payments she received conveyed value to the estate because they were used for

 joint household and living expenses of both Leatham and Rod Allen, could easily exceed the

MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 7
 1
   Under Idaho law, all property owned by either spouse prior to marriage remains the separate property of that spouse.
 I.C. § 32-903. However, if a spouse’s separate property has been improved or enhanced by the community, a claim
 for reimbursement by the increase in value of the separate property that can be attributed to the community
 contribution exists. Swope v. Swope, 112 Idaho 974, 983 (1987)
Case 17-00495-TLM         Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52              Desc Main
                                    Document     Page 8 of 14



 amount being compromised.

         D. The Paramount Interest of Creditors

        This factor weighs in favor of compromise. Despite minimal assets Leatham has offered

 to pay $10,000 without the need for the estate to incur additional legal costs to obtain a Judgment

 that would likely end up being uncollectable and would ultimately cost the estate in costs, legal

 fees, and expert witness fees associated with the Adversary Action. Without such compromise, an

 Adversary Action would only result in a Judgment that the Trustee would still have to collect

 upon, and which based upon the financial records supplied by Leatham would not likely result in

 any recovery of any assets for the Estate for two to five years. Collection efforts would only come

 at additional costs and legal fees to be paid by the estate and extending the life of the present

 Bankruptcy matter.

        Lastly, this is the sole remaining claim to resolve before a final distribution can be made

 to the creditor pool and the Bankruptcy, which was filed nearly 3 years ago, can be wrapped up.

 The present compromise is to the benefit of all of the existing creditors/investors who stand to

 obtain a larger pro-rata distribution as a result of the propose compromise and results in a quicker

 resolution to the Adversary Action and the Bankruptcy action bringing closure to all parties

 adversely affected by the actions of Rod Allen.

                                         III. CONCLUSION

         Based upon the forgoing, the Trustee respectfully requests the Court enter an order

  granting the instant Motion.

  Date: March 27, 2020                                   /s/ Lewis N. Stoddard
                                                         Attorney for Chapter 7 Bankruptcy Trustee




MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 8
Case 17-00495-TLM         Doc 402    Filed 03/27/20 Entered 03/27/20 13:32:52       Desc Main
                                    Document     Page 9 of 14



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 27, 2020, I filed the foregoing electronically
 through the CM/ECF system, which caused the following parties or counsel to be served by
 electronic means, as more fully reflected on the Notice of Electronic Filing:

 U.S. Trustee
 ustp.region18.bs.ecf@usdoj.gov

 Kimbell D. Gourley
 kgourley@idalaw.com

 Noah G. Hillen
 ngh@hillenlaw.com

 Robert A. Faucher
 rfaucher@hollandhart.com

 Kalenna Bluemer
 kaleena@angstman.com

 Joseph B. Jones
 Joseph.jones@finance.idaho.gov

 Jed W. Manwaring
 jmanwaring@evanskeane.com

 Terri Pickens Manweiler
 terri@pickenslawboise.com

       AND, I FURTHER CERTIFY that on such date I served the foregoing on the following
 non-CM/ECF Registered Participants by first class mail, postage prepaid:

 See attached mailing matrix.


                                                        /s/ Lewis N. Stoddard
                                                        Lewis N. Stoddard




MOTION TO APPROVE COMPROMISE UNDER FED. R. BANKR. P. 9019 - 9
              Case 17-00495-TLM            Doc 402 Filed 03/27/20 Entered 03/27/20 13:32:52 Desc Main
Label Matrix for local noticing                 4854Document
                                                     S Silverpine Way Page 10 of 14 ATB Capital Partners LLC
0976-1                                          4854                                  890 W. 6th Street
Case 17-00495-TLM                               Boise, ID 83709-6695                  Mountain Home, ID 83647-3336
District of Idaho
Boise
Fri Mar 27 11:57:27 MDT 2020
Absolute Fire Protection, LLC                   Adrian Sam Ball                       Kennedy Allen
101 N Phillippi St.                             2490 N Bogus Basin Rd                 9703 SW West Haven Dr.
Boise, ID 83706-1419                            Boise ID 83702-0904                   Portland, OR 97225-6765



Amy Williams                                    Jack Archer                           Sharon Christine Archer
1006 Clear Creek Dr                             329 S Phillippi Street                329 S Phillippi Street
Boise, ID 83709-1226                            Boise, ID 83705-1125                  Boise, ID 83705-1125



BMB Capital Partners, LLC                       BMB Capital Partners, LLC             Braydon Ball
Jones Williams Fuhrman Gourley, P.A.            24886 Grayhawk Drive                  2490 N Bogus Basin Rd
225 N. 9th Street, Suite 820                    Middleton, ID 83644-5095              Boise, ID 83702-0904
Boise, ID 83702-5778


Lisa Ellen Ball                                 Samuel Ball                           Kaleena M. Beck
2490 N Bogus Basin Rd                           2956 W Marbeth Ct                     Madsen Beck PLLC
Boise, ID 83702-0904                            Meridian, ID 83642-4936               847 E. Fairview Avenue
                                                                                      Meridian, ID 83642-1806


Monty and Brenda Bell                           Juliana Benner                        Shawn Benner
Jones Williams Fuhrman Gourley, P.A.            c/o Evans Keane LLP                   c/o Evans Keane LLP
225 N. 9th Street, Suite 820                    1161 W. River St., Suite 100          1161 W. River St., Suite 100
Boise, ID 83702-5778                            P.O. Box 959                          P.O. Box 959
                                                Boise, ID 83701-0959                  Boise, ID 83701-0959

Greg Bolton                                     Brenda Lucian                         Brian Hodge
6126 W. Tobi Dr.                                6380 W Township Dr                    PO Box 8766
Boise, ID 83703-6102                            Boise ID 83703-5516                   Boise, ID 83707-2766



Gordon Bud Brown                                Cheryl Moorer                         Terry C Copple
8055 Bill Burns Rd                              1502 Randall Dr                       Davison, Copple, Copple & Copple
Emmett, ID 83617-9780                           Searcy AR 72143-3935                  POB 1583
                                                                                      Boise, ID 83701-1583


Corbett Auctioneers and Appraisers, Inc.        Curtis Barber                         DLK IRA LLC
POB 191261                                      2437 E Challis St                     514 Americas Way PMB 10428
Boise, ID 83719-1261                            Meridian ID 83646-8085                Box Elder SD 57719-7600



Dan Grindell                                    David Blodgett                        David Machado
4477 N. Cartwright Rd.                          199 Capitol Blvd., Suite 602          2302 W. Ellis Ave.
Garden City, ID 83714-5074                      Boise, ID 83702-5985                  Boise, ID 83702-3244
              Case 17-00495-TLM                Doc 402 Filed 03/27/20 Entered 03/27/20 13:32:52 Desc Main
David Machado IRA, LLC                              David Rudeen
                                                       Document   Page 11 of 14       David Rudeen IRA LLC
2302 W. Ellis Ave.                                  1818 Edgecliff Terrace                199 Capitol Blvd., Suite 602
Boise, ID 83702-3244                                Boise, ID 83702-2911                  Boise, ID 83702-5985



Derray and Catherine Quarders                       Douglas Lloyd Lisa Kasefang           Jerry and Julia Ellingson
19460 Knott Lane                                    514 Americas Way PMB 10428            3943 Redstonen Court
Nampa, ID 83687-8236                                Box Elder SD 57719-7600               Antioch, CA 94509-6901



Erica Fransen                                       Michael Falash                        Robert A Faucher
6302 S Schooner Ave                                 733 E. Bannock St.                    POB 2527
Boise ID 83716-9088                                 Boise, ID 83712-6410                  Boise, ID 83701-2527



Jennifer Fitz                                       GLG Capital LLC                       Garet Linda Garrett
1498 S Boulder View Ln                              10930 West Vega Lane                  10930 West Vega Lane
Boise, ID 83712-8441                                Star ID 83669-5458                    Star ID 83669-5458



Gerald Craig Evans - GCE Capital Partners LL        Gerald and Kristin Evans              Gordon Brown
1557 E Feather View Dr                              1557 E Feather View Dr                8055 Bill Burns Rd
Eagle, ID 83616-7009                                Eagle, ID 83616-7009                  Emmett ID 83617-9780



Kimbell D Gourley                                   Greg and Melissa Bolton               Lisa Grotting
POB 1097                                            6126 W. Tobi Dr.                      9703 SW West Haven Dr.
Boise, ID 83701-1097                                Boise, ID 83703-6102                  Portland, OR 97225-6765



Hayden Hill                                         Randy and Sharon Haylett              Hayden Hill
81 E Cholla Hills St                                10778 W Alfina Dr                     1422 W Hays St
Meridian, ID 83646-5889                             Boise, ID 83709-1384                  Boise, ID 83702-5028



Noah G. Hillen                                      JOHN E. BARLOW                        JRGC FITZ IRA LLC (Jennifer Fitz Advanta IRA
P.O. Box 6538                                       PO BOX 8735                           1498 S Boulder View Ln
Boise, ID 83707-6538                                BOISE, ID 83707-2735                  Boise, ID 83712-8441



Jack and Chris Archer                               James Williams                        Janet Ouderkirk
329 S Phillippi Street                              1006 Clear Creek Dr                   267 S Astro Ave
Boise ID 83705-1125                                 Boise, ID 83709-1226                  Star ID 83669-5503



Jennifer Hovey Simple IRA, LLC                      Jennifer Hovey Traditional IRA, LLC   Jerry and Julie Ellingson
2302 W. Ellis Ave.                                  2302 W. Ellis Ave.                    3943 Redstone Ct
Boise, ID 83702-3244                                Boise, ID 83702-3244                  Antioch CA 94509-6901
              Case 17-00495-TLM   Doc 402 Filed 03/27/20 Entered 03/27/20 13:32:52 Desc Main
Jessica Bowman                         JodyDocument
                                            Wagner Mallane Page 12 of 14 Joseph B Jones
1252 North Scrivner Ave               3919 N. Hackberry Way             PO Box 83720
Meridian ID 83642-4067                Boise, ID 83702-1663              Boise, ID 83720-0031



Joseph B. Jones                       Juliana Benner                    Julie A Snider
Attorney General                      1617 N. 5th St.                   2339 E Fratello St
P.O. Box 83720                        Boise, ID 83702-3706              Meridian, ID 83642-9082
Boise, ID 83720-0031


KA Investments, Inc.                  Douglas and Lisa Kasefang         Kristin Gayle Evans-- KGE Capital Partners L
308 N. 15th Street                    514 Americas Way PMB 10428        1557 E Feather View Dr
Boise, ID 83702-5227                  Box Elder, SD 57719-7600          Eagle, ID 83616-7009



LG Unlimited LLC                      LLK IRA LLC                       Lauren Archer
10930 West Vega Lane                  514 Americas Way PMB 10428        329 S Phillipi St
Star ID 83669-5458                    Box Elder SD 57719-7600           Boise, ID 83705-1125



Roberta M. Leatham                    MBolton IRA LLC                   Jed W. Manwaring
1726 Broxon Street                    6126 W. Tobi Dr.                  Evans Keane LLP
Boise, ID 83705-3006                  Boise, ID 83703-6102               1161 W. River St.
                                                                        Suite 100
                                                                        PO Box 959
                                                                        Boise, ID 83701-0959
Marjorie Jackson                      Mary Jaquier                      Melissa Bolton
2165 E Lochmeadow Ct.                 267 S Astro Ave                   6126 W. Tobi Dr.
Meridian, ID 83646-5791               Star ID 83669-5503                Boise, ID 83703-6102



Michael Falash IRA                    Mike and Valerie Picard           Gil Miller
733 E. Bannock St.                    9614 Arant Road                   Rocky Mountain Advisory, LLC
Boise, ID 83712-6410                  Klamath Falls, OR 97603-9405      215 South State St #5500
                                                                        Salt Lake City, UT 84111-2356


Todd Moffis                           Monty and Brenda Bell             David Wayne Newman
Silverhawk Realty                     24886 Grayhawk Dr.                OFFICE OF THE US TRUSTEE US DEPT
2805 Blaine St                        Middleton, Idaho 83644-5095       405 South Main Street, Suite 300
Caldwell, ID 83605-4675                                                 Salt Lake City, UT 84111-3402


Nicholas W Snider                     Nicholas Wayne Snider             David O’Brien
2339 E Fratello St                    2339 E Fratello St                Cascade Lake Realty
meridian, ID 83642-9082               Meridian, ID 83642-9082           PO Box 612
                                                                        Cascade, ID 83611-0612


Orion Benner                          Janet Ouderkirk                   Scott Pederson
C/o Juliana Benner                    8055 Bill Burns Rd                POB 601
1617 N. 5th Street                    Emmett, ID 83617-9780             Bothell, WA 98041-0601
Boise, ID 83702-3706
              Case 17-00495-TLM              Doc 402 Filed 03/27/20 Entered 03/27/20 13:32:52 Desc Main
Terri Pickens Manweiler                           Randall P. Meyer
                                                     Document      Page 13 of 14    Richard F. Welsh
Pickens Law, P.A.                                    1101 E Stockton Rd Apt#3                             5211 Holly Hill Drive
398 S. 9th Street, Ste. 240                          Parma, ID 83660-5964                                 Boise, ID 83703-2790
P.O. Box 915
Boise, ID 83701-0915

Roanna Barclay                                       Robert Bowman                                        Roberta Leatham
2005 W Ellis Ave                                     215 West 6th St                                      C/O Angstman Johnson
Boise, ID 83702-3942                                 Hastings MN 55033-1804                               3649 N Lakeharbor Ln
                                                                                                          Boise, ID 83703-6913


Rosamary Izaguirre                                   Rudeen & Associates (Rudeen Architects)              Sally Ann Kurdy
2631 S Legal Ave                                     199 Capitol Blvd., Suite 602                         4149 S Minuteman Way
Meridian ID 83642-7872                               Boise, ID 83702-5985                                 Boise ID 83706-5837



Sharon L Parks                                       Shawn Benner                                         Sierra Benner
9722 Aront Rd                                        1617 N. 5th Street                                   C/o Juliana Benner
Klamath Falls OR 97603-9405                          Boise, ID 83702-3706                                 1617 N. 5th Street
                                                                                                          Boise, ID 83702-3706


Stacey Dianne Norseth                                Lewis Nishioka Stoddard                              Tana Hamilton
3880 S Lamone Way                                    Halliday Watkins & Mann P.C.                         4350 Calimesa Way
Meridian ID 83642-8076                               376 East 400 South, Suite 300                        Klamath Falls OR 97603-7795
                                                     Salt Lake City, UT 84111-2906


Timothy and Linda Klena                              Timothy and Linda Klena                              US Trustee
2950 E Parkcenter Blvd                               2950 E Parkcenter Blvd #209                          Washington Group Central Plaza
Apt 209                                              Boise ID 83716-4724                                  720 Park Blvd, Ste 220
Boise, ID 83716-4724                                                                                      Boise, ID 83712-7785


Richard Welsh                                        William Ransom
5211 Holly Hill Dr.                                  2915 Ivan Ln
Boise, ID 83703-2790                                 Klamath Falls OR 97603-8940




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Adrian Sam Ball                                   (d)Braydon Ball                                      (d)Noah G. Hillen
2490 N Bogus Basin Rd                                2490 N Bogus Basin Rd                                P.O. Box 6538
Boise, ID 83702-0904                                 Boise ID 83702-0904                                  Boise, ID 83707-6538



(d)Jennifer Fitz                                     (u)Timothy and Linda Klena                           (d)Lisa Ellen Ball
1498 S Boulder View Ln                               2950 E Parkcenter Blvd #209                          2490 N Bogus Basin Rd
Boise, ID 83712-8441                                                                                      Boise ID 83702-0904
              Case 17-00495-TLM   Doc 402 Filed 03/27/20 Entered 03/27/20 13:32:52 Desc Main
(d)David Machado                       (u)Jody Mallane
                                          Document     Page 14 of 14     (d)Michael Falash
2302 W. Ellis Ave.                                                      733 E. Bannock St.
Boise, ID 83702-3244                                                    Boise, ID 83712-6410



(d)Cheryl Moorer                      (d)Randy & Sharon Haylett         (d)David Rudeen
1502 Randall Dr                       10778 W Alfina Dr                 1818 Edgecliff Terrace
Searcy, AR 72143-3935                 BOISE, ID 83709-1384              BOISE, ID 83702-2911



(d)Samuel Ball                        (d)Scott Pederson                 End of Label Matrix
2956 W Marbeth Ct.                    POB 601                           Mailable recipients    109
Meridian, ID 83642-4936               Bothell WA 98041-0601             Bypassed recipients     14
                                                                        Total                  123
